Citation Nr: 1714383	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  05-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 3, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to August 26, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife and Veteran's friend



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Philadelphia, Pennsylvania VARO that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective July 12, 2004.  The Veteran's record is now in the jurisdiction of the Cleveland RO.  In March 2005, a hearing was held before a decision review officer (DRO). In July 2008, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  A December 2008 rating decision implemented the Board's November 2008 decision granting a partial (to 50 percent) increased rating for PTSD, effective July 12, 2004.  In April 2011 this matter was remanded for further development.  An August 2016 rating decision increased the rating for PTSD to 100 percent effective May 8, 2013; a later August 2016 rating decision assigned an earlier effective date of February 3, 2010 for the 100 percent rating.

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record, as it was here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, a 100 percent combined schedular rating has been signed from August 26, 2008. 

The issue regarding a TDIU rating prior to August 26, 2008, is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

It is reasonably shown that throughout prior to February 3, 2010 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment were not shown. 


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD, throughout prior to February 3, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130 Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a May 2007 supplemental SOC (SSOC) readjudicated this matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran was afforded a hearing before the undersigned in July 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2008 [pre-Bryant] Board hearing, the undersigned identified the issues and elicited information regarding outstanding pertinent evidence.  This matter was thereafter twice remanded for development for additional evidence.  Neither the representative nor the Veteran has suggested a deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations (pertinent to the matter remaining on appeal) in December 2004, January 2007, and February 2010.  The reports of those examinations considered with treatment records in the file contain sufficient information to allow for consideration of this matter, and the Board finds that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disease or injury in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under 38 C.F.R. § 4.130, Code 9411 PTSD is rated pursuant to the criteria in the General Rating Formula for Mental Disorders (General Formula).  Under those criteria, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is to be assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.. 

Where the rating is the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for distinct periods when different levels of disability are shown.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Examinations during the earlier part of the evaluation period included notation of Global Assessment of Functioning (GAF) scores.  Such scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  [Under revisions to the governing regulation (38 C.F.R. § 4.130) VA has endorse use of American Psychiatric Association's DSM-5.  DSM-5 did not incorporate use of GAF scores to identify levels of disability.  However, discussion of such scores is appropriate here as evaluations/treatment during the period for consideration preceded VA's adoption of DSM-5.]  VA treatment records from December 2004 to February 2010 note GAF scores ranging from 45 to 61-65.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  Any reasonable doubt regarding the degree of disability is to be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v Derwinski, 1 Vet. App.49,
55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v West, 218 F. 3d 1378, 1380-81 (Fed Cir 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, with respect to the claims.  

On December 2004 VA examination, the Veteran reported that he had been married three times, most recently in 1983; that his wife had to push him to seek help because he thought he was ok; that he wanted to go up in the hills somewhere and just hide because he did not like people; and that he had recurring nightmares and thrashing in his sleep which resulted in his sleeping in a separate bed from his wife for the last five years.  He reported flashbacks that occurred at least once a week but up to four to five times a week if he was stressed; being reactive to noises such as a sudden bang; becoming very hot and angry in crowds; that he avoided social events and had few friends; and that he was being quick to anger and avoided sitting with his back to a door.  He denied suicidal or homicidal ideation.

On mental status examination the Veteran stressed his dislike of people.  His speech was normal in rhythm, tone, and pace, and he was coherent.  He denied suicidal or homicidal ideation and visual hallucinations, but reported having auditory hallucinations and feeling like someone was always watching him.  His judgment and insight were fair.  He was highly suspicious, and his maladaptive behavior was chronic.  Social isolation and withdrawal were frequent behaviors and he was socially inappropriate and unpredictable.  The diagnosis was posttraumatic stress disorder.  He had a tendency to binge drink to socialize and self-medicate, which allowed restful sleep at least once or twice a week.  He was not sleeping well otherwise, which contributed to irritability.  The examiner opined that that the Veteran was unemployable due to difficulty when he was employed; it was noted that he was only maintained by his union.  A GAF score of 55 was assigned. 

At the March 2005 DRO hearing, the Veteran testified that he: had panic attacks at least two to three times a week and did not like being around people; did not socialize in groups and did not stay around his wife very often; had one daughter, location unknown, whom he had not seen in twenty years; spent most of his time at home and had no friends; and had a part time job cutting grass. 

June 2005 VA treatment records note that the Veteran was still having nightmares. He reported feeling depressed (and rated his mood as 7 to 10-on a scale of 10); having low energy, low motivation, poor concentration, poor memory, isolative behavior, loneliness, episodes of tearfulness, anhedonia, hopelessness, worthlessness, and guilt; having passive suicidal thoughts, but no homicidal thoughts; having flashbacks, hypervigilance and avoidance; feeling anxious daily without recent panic attacks; and feeling that he could not trust anyone. 

On mental status examination the Veteran was described as adequately groomed and his thoughts were goal oriented.  His mood was depressed with blunted affect.  He denied hallucinations.  His memory and concentration were fair without delusions.  His insight and judgment were fair. 

August 2005 VA treatment records note a diagnosis of chronic and severe PTSD. He rated his depression as 6-7 and nightmares as 8-10 being. 

October 2005 VA treatment records note that the Veteran's nightmares, anger, and attitude became worse after a recent heart attack.  He slept as much as possible to avoid people, and the avoidance increased his distrust of people.  He reported daily intrusive memories, and frequent flashbacks with dissociation; being angry and mistrustful of others to the point of paranoia; and that he "would be happy to be on a mountain away from people."  He denied suicidal or homicidal thoughts. 

November 2005 treatment records note that the Veteran was sleeping poorly.  He reported being very angry and waking periodically because he was afraid that he would stop breathing.  His attire was neat; but his eye contact was poor and he faced the window and maintained poor posture.  His mood and affect were angry.  His thoughts reflected paranoia.  He reported dissociative experiences.  His concentration and memory were intact.  His insight and judgment were poor.  He denied suicidal and homicidal thoughts. 

December 2005 treatment records note a GAF score of 47.

January 2006 treatment records note that the Veteran was angry, and was extremely socially avoidant, but was sleeping better. 

August 2006 treatment records note that the Veteran still had inconsistent sleep.  He constantly got in and out of bed nightly.  He reported having nightmares, but did not remember them upon awakening.  His wife advised him of his nightmares.  He injured himself (cuts and bruises) on one arm recently during a nightmare.  A GAF score of 49 was noted.

October 2006 treatment records note that the Veteran reported that the previous week he was fired from his job at the park and was very agitated and angry.  He started to cry but stopped himself.  He reported being very hurt and overwhelmed with the struggle.  He denied suicidal or homicidal thoughts. 

On January 2007 VA examination, the Veteran reported that he had  worked as a machine operator for thirty-three years until the company moved in 1999.  He last worked doing lawn maintenance in about November 2006.  He reported having one daughter whom he had not seen in twenty years.  He had been receiving individual psychotherapy and medication management since 2004.  Between 1969 and 2006 he had consumed approximately six beers a day.  He would engage in fights while drunk and had one car accident while under the influence of alcohol.  He reported recurrent and intrusive distressing thoughts or images related  to war trauma and recurrent nightmares and distressing dreams related to Vietnam combat especially on rainy days or upon smelling certain odors.  He reported being detached from others and having a restricted range of affect.  He reported difficulty maintaining sleep, irritability, anger outbursts, and concentrating; hypervigilance; and exaggerated startle response since his war experience.  He reported having a depressed mood more days than not, and a markedly diminished pleasure in almost all activities for the past 40 years.  He had decreased energy level daily and easily became tired.  He denied recurrent suicidal thoughts.

On mental status examination the Veteran was described as appropriately dressed with good hygiene.  He was cooperative, friendly, and maintained good eye contact.  He was alert and oriented to time place and people.  His speech was clear with normal rate, amount, and volume.  He described his mood as depressed, and his affect was slightly depressed and congruent with mood.  His thought process was goal-directed and well organized.  He did not have suicidal ideation, homicidal ideation, or delusions.  He had fair insight and fair judgment.  PTSD was diagnosed. The examiner noted that the Veteran was experiencing a low moderate number and frequency of mild to moderate PTSD symptoms.  He opined that his PTSD symptoms and alcohol dependence would cause significant reduced productivity and markedly interfere in his ability to interact effectively and work efficiently.  A GAF score of 61-65 was assigned. 
February 2007 treatment records note that the Veteran was still having violent nightmares several times per week.  He reported that his wife would wake him because she was worried about his heart.  He did not remember the nightmares but awoke exhausted.  He reported daily intrusive memories, and that he lacked energy and motivation.  A GAF score of 49 was assigned. 

August 2007 VA treatment records note that the Veteran reported: irritability, self-isolation, and difficulty trusting others; difficulty sleeping and worsening nightmares; and drinking heavily (8-10 beers at a sitting).  His wife reported that he became mean after drinking.  He reported reduced memory and concentration and low energy.  On mental status examination he was described as casually dressed, disheveled, and smelling of alcohol.  He appeared tired and his mood was anxious and depressed.  His affect was dysphoric.  He had longstanding suicidal ideation but no active intent or plan.  His insight was limited and judgment was poor.  GAF scores of 45 and 49 were assigned. 

May 2008 VA treatment records note that the Veteran reported no change in his sleep pattern.  He reported nightmares, restlessness, and low energy.  He reported reduced memory and concentration and poor motivation.  On mental status examination he was casually dressed and looked tired.  His speech was appropriate and congruent.  His mood was pretty good, but he reported usually being depressed. His affect was euthymic, and he had longstanding passive suicidal ideation with no active intent.  He did not have homicidal ideation, hallucinations, delusions, or paranoia. His insight was limited, and his judgment was poor.  A GAF score of 49 was assigned. 

July 2008 VA treatment records note that the Veteran's wife reported that "he was 'angry all the time' and could not tolerate anything without going off."  He reported being hypervigilant and having frequent nightmares and intrusive thoughts; that in November 2006 he lost his job at a park because he could not get along with people; being avoidant and isolative; and generally not coping well with life.  He continued to drink because "I just can't stand to be around other people."  On mental status examination he was casually dressed and appropriately groomed.  He looked tired, but provided coherent responses; his thought process was linear.  He reported that his mood was pretty good, but that he was usually depressed.  Longstanding passive suicidal ideation (for twenty four years) but with no active intent or plan was noted.  He had no homicidal thoughts, hallucinations, delusions, or paranoia.  His insight was limited, and his judgment was poor. 

June 2009 VA treatment records note that the Veteran reported less irritability with a change in medicine and better sleep.  He reported nightmares and restlessness.  His memory and concentration were fair.  He reported living at the marital home while his wife and step-son lived in a trailer on another property.  On mental status examination he was alert, active, casually dressed, and appropriately groomed.  His speech was appropriate and coherent.  His mood was pretty good, and his affect was euthymic.  He had longstanding suicidal ideation with no active intent or plan.  He had no homicidal ideation, delusions, or paranoia.  His insight was limited, and his judgment was poor. 

On February 2010 VA examination pursuant to the Board's remand,  the Veteran reported chronic severe difficulties with depression, anxiety, anger, aggressiveness and PTSD symptoms since serving in Vietnam.  He reported being depressed daily; having a history of frequent panic attacks when exposed to crowds or traumatic cues; periodically having panic attacks while employed and under increased stress; having to leave work early or take extended breaks to recover from a panic attack; chronic difficulty with mistrust and suspiciousness; chronic difficulty with irritability, poor frustration tolerance, and outbursts of anger; deep-seated anger toward some individuals but no active homicidal thoughts; and hypervigilance with an increased startle response.  He reported that he and his wife had slept separately for many years due to his nightmares, and that he did not finish many projects due to chronic difficulty with poor energy and concentration.  He reported daily suicidal thoughts and frequent homicidal thoughts but denied active suicidal or homicidal ideation intent or plan.  He had only one friend. He reported that in 2006 he was fired from a part-time job at the trailer park due to interpersonal conflicts and "scaring management and the board."  He was informed that his anger and irritability were too unpredictable for them to keep him.  He reported being unemployed since then. 

On mental status examination the Veteran presented with a flat affect, periodic panic attacks and chronic suicidal and homicidal ideation.  The examiner noted that the Veteran had only one friend and was socially isolative and intolerant of social environments, especially crowds.  He had major impairment in several areas such as family relations, judgment, thinking, and mood. He presented as very angry, depressed, and anxious.  He reported that he spent most days isolated in his room and frequently did not leave his house for as long as a week at a time.  He reported that he was independent in activities of daily living but neglectful of personal hygiene.  He had severe chronic difficulties with motivation, stress management, hypervigilance and impulsivity.  He had chronic serious difficulty with sleep maintenance, interests, concentration, focus, and distractibility.  A GAF score of 40 was assigned. 

The examiner opined that the Veteran's PTSD symptoms and depressive symptoms precluded him from being able maintain or obtain employment, and that more likely than not he was able to maintain employment over the years due to protection from the Union and through his ability to work in isolation in a second shift.  With progression of his symptoms and worsening of irritability and fatigue over the last few years, it was highly unlikely that he would even have been able to maintain such employment had he not retired.  This was evidenced as well by his inability to keep even part-time employment as a maintenance worker (which allowed him to work independently. 

Considering the evidence outlined above, the Board notes that medical records reflect the Veteran has been assigned Axis I diagnoses of nonservice-connected alcohol dependence and dysthymic disorder.  However, the records do not distinguish what symptoms and impairment are attributable solely to such disabilities.  Thus, for the limited purpose of this decision, the Board will consider all psychiatric signs and symptoms as attributable to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, the symptoms/impairment must be attributed to the service-connected condition).

Based on the February 2010 examination the AOJ, as noted above, awarded a 100 percent schedular rating for the Veteran's PTSD from the examination date.  However, the disability picture presented by the PTSD prior to the examination does not suggest an abrupt worsening of the disability from one characterized as productive of reduced reliability and productivity to one total occupational and social impairment on the examination date.  Rather, the Board finds on longitudinal review of the record that it reflects a gradual worsening of the PTSD prior to the February 3, 2010 examination date, and that throughout prior to that date the PTSD is reasonably shown to have resulted in occupational and social impairment with deficiencies in most areas.  Throughout, there have been reports of symptoms such as suicidal ideation (although the record is inconsistent in the reports of such, as interspersed with endorsements of such ideation there were denials of it), depressed mood, recurrent memories and dreams, irritability, difficulty in adapting to stressful circumstances (including work or a work-like setting) impaired impulse control.  The record reflects a progression of withdrawal/isolation, as reflected by his relationship with his spouse progressing from sleeping in separate beds to being domiciled at separate locations.  Neglect of dress, grooming, and hygiene has been self-reported and noted on examination/in the course of treatment.  It is noteworthy that while the Veteran apparently maintained one friendship throughout, he was totally isolated from his one daughter (in excess twenty years).  While he apparently tended to activities of daily living, he also reported having a depressed mood more days than not and markedly diminished pleasure in almost all activities.  Occupational impairment is documented by reports of loss of a job in November 2006 because he could not get along with people (and assertions that earlier he was able to maintain employment only because of accommodations made).  GAF scores noted prior to February 3, 2010 were  predominantly in the 40s (reflecting, i serious symptoms or serious social and occupational impairment).  While the GAF scores, alone, without explanation, are not dispositive, they are supported by/consistent with clinically noted symptoms.  In summary, the Board finds that the record reflects a PTSD disability picture progressing in severity prior to February 3, 2010; reasonably shown to be productive of occupational and social impairment with deficiencies in most areas throughout; and warranting a 70 percent schedular rating throughout prior to February 3, 2010. 

The analysis progresses to whether the next higher, 100 percent, schedular rating is warranted for any period of time under consideration.  Notably, while the extent of his occupational impairment is somewhat muddled by the fact that prior to November 2006 he at times both apparently employed and opined by a treatment provider to be unemployable (raising a question of whether his employment was marginal) it is clear that from some time in late 2006 been in fact employed.  However, a psychiatric disability picture of less that total impairment is strongly suggested by the level of functioning shown other than with respect to employment.  Significantly, the record shows that the Veteran maintained his own household and tended to his own activities of daily living.  Symptoms noted during the evaluation period also do not suggest total impairment.  Gross impairment in thought process or persistent delusions or hallucinations (an auditory hallucination was noted on one occasion in 2004) have not been clinically noted.  Nor has he displayed grossly inappropriate behavior, an inability to tend to minimal hygiene, or substantial memory loss.  While he has reported a long history of suicidal ideation, such ideation does not appear to have resulted in any substantial impairment; he is not considered a persistent danger to self or others.  A PTSD disability picture of total occupational and social impairment is not shown prior to February 3, 2010, and a schedular 100 percent rating prior to that date is not warranted.   
Referral of this claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of an extraschedular rating is not warranted.  The record does not suggest (and the Veteran has not alleged) any symptoms of functional impairment not encompassed by the schedular criteria.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the Remand below.


                                                          ORDER

A 70 percent schedular rating for PTSD is granted for throughout prior to February 3, 2010, subject to the regulations governing payment of monetary awards.

                                                          REMAND

As was noted in the Introduction above, the issue of entitlement to a TDIU rating prior to August 26, 2008 (from which date the Veteran's service connected disabilities are assigned a 100 percent schedular earing) is part of the appeal seeking an increased rating for PTSD.  In that regard, it is noteworthy that while rating decision codesheets dated August 3, 2016 and August 30, 2016 note that TDIU was denied, there is no corresponding narrative explanation for the denial.  Entitlement to TDIU prior to August 26, 2008 is both raised by the record (notations that the Veteran was fired from his job in 2006 due to PTSD symptoms, and that he was considered unemployable by a treatment-provider) and explicitly raised by the Veteran's representative in the February 2017 written argument  

The current record is inadequately developed to properly address the matter of unemployability prior to August 26, 2008.  Based on the record, during at least part of the evaluation period the Veteran was employed; the extent of the employment is not clear (in part because an application for TDIU has not been completed).   Significantly, as a result of the Board's grant of a 70 percent rating for PTSD, herein above, the Veteran now meets the schedular criteria for a TDIU rating throughout the period for consideration.  (Earlier, the Veteran's service-connected disabilities, PTSD and tinnitus, were rated 60 percent combined, and did not meet the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).)

The Board's April 2011 remand had directed the AOJ to arrange for any further development indicated, and then readjudicate the claim seeking a rating in excess of 50 percent for PTSD, to encompass consideration of entitlement to a TDIU rating.  A VA Form 21-8940 was sent to the Veteran in November 2015 for compliance with the April 2011 Board remand.  He did not respond, and the AOJ issued a SSOC denying TDIU in August 2016.  (Given the Veteran's failure to respond, the Board finds a finding that a claim for TDIU was abandoned not unreasonable.  However, it was not explicitly so stated.) 

Under 38 C.F.R. § 19.31(a), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007).  In light of the foregoing, and the February 2017 written argument by the Veteran's representative, the Board finds that if the claim for TDIU was previously abandoned, it has now been re-raised in the context of the claim an increased rating for PTSD, and considering the Board's grant above.  Due process requires that the AOJ adjudicate the claim for TDIU prior to August 26, 2008 in the first instance.  Accordingly, the claim for a TDIU rating must be remanded for that purpose.

The case is REMANDED for the following:

The AOJ should provide the Veteran VCAA-compliant notice regarding the claim for a TDIU rating, provide him a TDIU application form (VA Form 21-8940) to complete, and afford him opportunity to respond/complete and submit the application. If he does so, the AOJ should fully develop and adjudicate in a rating decision the claim for a TDIU rating (as part and parcel of the claim for an increased rating for the Veteran's psychiatric disability).  If such claim is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will only be before the Board if he initiates (and perfects) an appeal of the denial.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


